DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
Claims 1-16 are pending.  Claims 1, 7 and 14 are independent.  No claim is amended in the RCE filed 6/27/2022. 
A terminal disclaimer over US 10/174,454 B2 is of record filed 8/14/2020.  
Response to Arguments
The affidavit under 37 CFR 1.132 filed 6/27/2022 is insufficient to overcome the rejection of claims 1-16 based upon rejection made under 35 USC 103 as set forth in the last Office action.
Applicant is reminded the proper role of attorney argument: to make a legal conclusion such as "not obvious." “An expert’s opinion on the ultimate legal conclusion is neither required nor indeed ‘evidence’ at all.” Mendenhall v. Cedarapids Inc., 5 F.3d 1557, 1574 (Fed. Cir. 1993) (quoting Nutrition 21 v. United States, 930 F.2d 867, 871 n.2 (Fed. Cir. 1991)). Opinion on the ultimate legal conclusion at issue is not entitled to any weight, although the underlying basis for the opinion may be given some weight.  See In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. 
Applicants urge that Nadkarni et al. teach 175 — 700 ppm based on the weight of the terephthalic acid which baseline measurement does not overlap the Applicant’s claimed range (630 - 770 ppm based on the total amount of polyester copolymer) and urge their claimed range is equivalent to between 1260 and 1540 ppm pentaerythritol based on the weight of the terephthalic acid.  In response, Examiner finds no support for the argument that the claimed limitation is “… between 1260 and 1540 ppm pentaerythritol based on the weight of the terephthalic acid…”  The claimed language requires 630-770 ppm of pentaerythritol based on the polyester copolymer.  Applicant’s arguments cannot be found persuasive because [0008] teaches “…the incorporation of pentaerythritol at low levels of less than from 175 to 700 parts per million (ppm) based on the weight of the terephthalic acid (TA) or dimethyl terephthalate (DMT) into PET for improved dyeability” thus, [0008] specifically recites an overlapping range with the claimed range and units of measure.  
Finally Applicant’s urge superior and unexpected results in their response 6/22/2022, but do not provide any data or showing of superior or unexpected results.  Accordingly the rejections are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US 20070055043A1).
Nadkarni et al. (US 20070055043A1) teach a modified polyethylene terepthalate is a copolymer formed from terephthalic acid or its ester, ethylene glycol, a flexible long chain aliphatic dicarboxylic acid or its ester, and a hydroxy terminated polyether polyol or acyclic diol or aliphatic diol. The modified polyethylene terephthalate filament, staple fiber, yarn and resultant fabric is dyeable with a disperse dye without dye carrier at low temperature of about 100° C. See abstract.  
The dyed filament, staple fiber, yarn and resultant fabric has a dye index greater than 100, and preferably at least about 120 to 600 with controlled shrinkage of 6 to 10%.  See abstract.
Regarding the filament of claim 1, comprising between about 4.5 and 5.5 percent adipic acid based on the amount of polyester copolymer, is encompassed by Nadkarni et al. 2 to 10 weight percent the aliphatic dicarboxylic acid based on the weight of the polymer. See abstract and [0108] page 7 and claim 28.
Limitation to between about 630 and 770 parts per million (ppm) of pentaerythritol based on the amount of polyester copolymer, is taught by Nadkarni et al. [0008-0009] teaching the incorporation of pentaerythritol at low levels of less than from 175 to 700 parts per million (ppm) based on the weight of the terephthalic acid (TA) or dimethyl terephthalate (DMT) into PET for improved dyeability.
Limitation to between about 3.4 and 4.2 percent polyethylene glycol based on the amount of polyester copolymer, is taught by Nadkarni et al. [0109 and claims 1 and 6] teaching the aliphatic or alicyclic diol in an amount such that the aliphatic or alicyclic diol is equivalent to 1 to 5 weight percent in the polymer and the aliphatic or alicyclic diol is selected from the group consisting of polyethylene glycol (PEG), monoethylene glycol (MEG), and polypropylene glycol (PPG).
Limitation to less than 2 percent diethylene glycol based on the amount of polyester copolymer is met by Nadkarni et al. since it does not use diethylene glycol in its composition.
Claim 2 texturizing is taught in [0004] encompassing limitation to the claimed textured filament made from the filament of Claim 1.
The fabric of claim 3 formed from the yarn of claim 1 and selected from the group consisting of woven fabrics and knitted fabrics is taught in [0002]. 
Regarding claim 5, staple fibers cut from the textured filament of Claim 2 are taught in [0037 and 0041 of page 3.  
Regarding claim 6 [0039] teach a blend of cotton fibers and the staple fibers.
Claim 7, limitation to a blended yarn composed of between about 20 percent and 80 percent by weight cotton; is met by Nadkarni et al. page 3, [0042] and pages 6-7, Table VII.
Nadkarni et al. do not exemplify the claimed filament.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed filament because Nadkarni et al. suggest a polyethylene terephthalate filament comprising 2 to 10 weight percent the aliphatic dicarboxylic acid based on the weight of the polymer, between about 175 and 700 parts per million (ppm) of pentaerythritol based on the amount of polyester copolymer, and 1 to 5 weight % polyethylene glycol (PEG), and does not use diethylene glycol in its composition in general.

Claims 4, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US 20070055043A1) as applied to claims 1-3 and 5-7 above and further in view of Soane et al. (US 6,497,732).
Nadkarni et al. do not teach the textured filament receives and retains reactive dye as is required by claim 4.  Examples beginning on page 6, [0104] use disperse dyes.
In the analogous art, Soane et al. (US 6,497,732) teach fiber reactive polymeric dyes to dye yarn, knitted textiles and woven spandex fabric. See the abstract and col.2,In.30-35 and col.4,ln. 1 -21 teaching polymeric dye preparations have improved colorfastness and retention on the textile or web fiber structure, even after a large number of washings. The textiles or webs treated with the fiber-reactive dye include spandex. And in example 1, col.5, Soane et al. illustrate dyeing of a 65% poly 45% cotton (encompassing the blend of claims 7 and 14) with mordant yellow dye has excellent washfastness to home laundering.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disperse dye of Nadkarni et al. with the claimed colorfast reactive dye yarns, knitted textiles and woven spandex fabric of claims 4, 8-16, as taught by Soane et al. with a reasonable expectation of success and similar results because Soane et al. teach fiber reactive polymeric dyes to dye knitted and woven spandex fabric and teach that it is commonly known that the term carboxyl reactive dye encompasses the disperse dyes taught by Nadkarni et al. and Soane et al. illustrate dyeing of a 65% poly 45% cotton blend with mordant yellow dye has excellent washfastness to home laundering.  One of ordinary skill is motivated to combine the teachings of Nadkarni et al. (US 20070055043A1) with Soane et al. (US 6,497,732) since both references are in the analogous art of making polyester copolymer fiber having enhanced strength and dyeability properties.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761